Citation Nr: 9904141	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
service connection for hypertension and arthritis.

Upon review of the entire claims file in conjunction with a 
June 28, 1996, RO letter to the veteran regarding timely 
receipt of a substantive appeal, the Board finds that the 
jurisdictional requirements of 38 U.S.C.A. § 7105(a) (West 
1991) have been met.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
hypertension to his period of active military service.

2.  There is no medical evidence linking the veteran's 
arthritis to his period of active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for arthritis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his currently diagnosed hypertension was 
first diagnosed during service.  The veteran further contends 
that his currently diagnosed arthritis was caused by exposure 
to cold weather during service.

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Further, where a veteran who served 
for ninety (90) days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic conditions, such as arthritis (including 
osteoarthritis) and cardiovascular disease  (including 
hypertension), to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans' Appeals 
(Court) has indicated that a claim may be well-grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation. If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) are missing and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  The RO, however, has made 
additional efforts to obtain records pertinent to the 
veteran's service from alternative sources.  Unfortunately, 
despite such efforts, no records documenting medical 
treatment during service could be reconstructed from 
alternative sources.

Turning to the available evidence, the Board first notes that 
there are medical diagnoses of hypertension and arthritis.  
The Board notes that a September 1987 VA examination listed a 
diagnosis of hypertension.  VA examination in July 1997 again 
listed a diagnosis of hypertension as well as a diagnosis of 
arthritis.  Moreover, the record includes numerous medical 
records dated from the mid-1980's to the present which 
further document these two disabilities.  The initial 
requirement of a medical diagnosis of current disability has 
therefore been met for both claim.  

Further, the Board accepts the veteran's statements regarding 
being told that he had elevated blood pressure readings in 
service as well as his account (including sworn testimony) of 
exposure to cold during service, both in basis training and 
in Korea.  The second requirement to well-grounded both of 
his claims has therefore been met.  

However, after reviewing the evidence included in both of the 
veteran's claims files, Board is unable to find any medical 
evidence linking either hypertension or arthritis to the 
veteran's period of active military service.  In this regard, 
the record does not include any medical evidence showing 
either of these disorders prior to the mid-1980's, many years 
after the veteran's service.  In fact, the veteran testified 
that he essentially self-treated these problems over the 
years.  While he did indicate that he sought medical 
treatment for these disorders on isolated occasions after 
service, it appears from his testimony that no medical 
records documenting such treatment are available due to the 
passage of time.  

Without medical evidence showing a nexus between the current 
disorders and the veteran's service, his claims must be 
viewed as not well-grounded.  There is no medical evidence of 
a continuity of symptoms for over 30 years after his period 
of military service.  It follows that the presumptive 
provisions provided by law for arthritis and hypertension 
cannot be used to establish the necessary link.  Further, the 
record does not include any medical evidence or opinions 
linking any continuity of symptoms reported by the veteran to 
his current disabilities so as to otherwise establish well-
grounded claims under Savage.  

The Board acknowledges private medical records, such as 
records from John D. Barker, Jr., M.D. and Paul D. Boone, 
M.D., which address the disorders at issue.  However, these 
physicians do not appear to have treated the veteran prior to 
the mid-1980's and neither offer any medical opinion 
regarding causation.  Likewise, VA medical records do not 
show pertinent treatment prior to the mid-1980's and include 
no opinions linking the disorders to the veteran's service or 
to any continuity of symptoms reported by the veteran.  In 
fact, a January 1997 VA examination report includes an 
assessment that the veteran's systolic hypertension was more 
likely than not secondary to aging with hardening of the 
large arteries.  

The only evidence of record supporting the veteran's 
contentions are his own written statements and testimony, and 
the statements of others acquainted with the veteran.  As a 
matter of law, the veteran and his acquaintances (as 
laypersons) are not competent to offer opinions that his 
current hypertension and arthritis are related to service.  
Such statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claim well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
other words, the veteran needs to show medical evidence that 
his hypertension and arthritis can be medically linked to 
service.  By this decision, the Board is informing the 
veteran that competent medical evidence of causation is 
required to render his claim well-grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).



ORDER

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded.  The veteran's claim of 
entitlement to service connection for arthritis is not well-
grounded.  The appeal is denied to that extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

